NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30011

                Plaintiff-Appellee,             D.C. No. 3:13-cr-00042-TMB-1

 v.

PHILLIP DIXON, Jr., AKA Cheddar,                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                  Timothy M. Burgess, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Phillip Dixon, Jr., appeals pro se from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dixon argues that the district court erred by determining he did not

demonstrate the necessary “extraordinary and compelling reasons” justifying early

release, and by giving insufficient weight to his rehabilitative efforts while

incarcerated, the portion of his sentence he has already served, and the impact of

COVID-19 on the prison system. The district court considered Dixon’s medical

conditions and rates of COVID-19 infection at the prison, and did not abuse its

discretion in concluding that they did not constitute “extraordinary and compelling

reasons” under § 3582(c)(1)(A). See United States v. Robertson, 895 F.3d 1206,

1213 (9th Cir. 2018) (a district court abuses its discretion only if its decision is

illogical, implausible, or without support in the record).

      The district court also considered the fact that Dixon had served

approximately half of his sentence, and concluded that the relevant 18 U.S.C.

§ 3553(a) factors did not support relief notwithstanding Dixon’s rehabilitative

efforts. See 18 U.S.C. § 3582(c)(1)(A) (district court must consider the applicable

§ 3553(a) sentencing factors on a motion for compassionate release). In assessing

those factors, the district court cited the seriousness of the offense, Dixon’s

criminal history, and the need to protect the public. See 18 U.S.C. § 3553(a)(1),

(a)(2)(A), (a)(2)(C). Because the court’s reasons are supported by the record, it did

not abuse its discretion by denying relief. See Robertson, 895 F.3d at 1213.

      AFFIRMED.




                                           2                                      21-30011